 
NATIONAL HOLDINGS CORPORAION
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 1st
day of July, 2008 by and among National Holdings Corporation, a Delaware
corporation (the "Company"), and the persons listed on Schedule I hereto
(individually, a "Director" and collectively the "Directors").
 
RECITALS:
 
A. The Directors are the beneficial owners of an aggregate of 2,111,821 shares
of the common stock of the Company, par value $.02 per share, including shares
underlying the Company’s Series A Preferred Stock (the "Common Stock").
 
B. The Company has entered into that certain Agreement and Plan of Merger dated
as of November 7, 2007 (as the same may be amended, supplemented or otherwise
modified in accordance with its terms, the “Merger Agreement”) by and among the
Company, vFinance, Inc. (“vFinance”) and VFIN Acquisition Corporation, a
wholly-owned subsidiary of the Company (“Merger Sub”) whereby the Merger Sub
shall merge with and into vFinance (the "Merger").
 
C. Pursuant to Section 8.1(i) of the Merger Agreement, it is a condition to the
completion of the Merger that the Directors enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
AGREEMENT
 

1.
Voting.

 
1.1 Director Shares. Each of the Directors agrees to hold all shares of Common
Stock of the Company registered in their respective names or beneficially owned
by them as of the date hereof and any and all other securities of the Company
beneficially owned by each of the Directors after the date hereof (hereinafter
collectively referred to as the "Director Shares") subject to, and to vote the
Director Shares in accordance with, the provisions of this Agreement.
 
1.2 Nomination of Directors.
 
(a) Each of the Directors shall vote and shall take all other necessary or
desirable actions within his control, (including, without limitation, execution
of written consents or resolutions in lieu of meetings), from time to time and
at all times in whatever manner shall be necessary, to ensure that each of the
following persons is nominated to serve as a director of the Company: Mark
Goldwasser ("Goldwasser"), Leonard Sokolow ("Sokolow"), Christopher C. Dewey
(“Dewey”), Charles Modica (“Modica”), Jorge Ortega (“Ortega”), and up to three
directors nominated by Goldwasser, who shall be reasonably satisfactory to
vFinance (the "Goldwasser Nominated Director") and up to one additional director
nominated by Sokolow, who shall be reasonably satisfactory to the Company
(together with Modica and Ortega, the “Sokolow Nominated Directors”). In the
event that: (i) Goldwasser beneficially owns less than 150,000 shares of the
Common Stock, then the other Directors will not be obligated to nominate
Goldwasser to serve as a member of the Company's board of directors and the
Goldwasser Nominated Directors to serve as members of the Company's board of
directors, and, as long as Goldwasser owns more than 150,000 shares of the
Common Stock, Goldwasser shall have the right to designate a person (the
"Replacement Director") to replace any Goldwasser Nominated Director and,
assuming the Replacement Director is reasonably satisfactory to the other
Directors, all of the other Directors shall vote to nominate the Replacement
Director to the Company's board of directors; (ii) Dewey beneficially owns less
than 150,000 shares of the Common Stock, then the other Directors will not be
obligated to nominate such person; and (iii) Sokolow beneficially owns less than
150,000 shares of the Common Stock, then the other Directors will not be
obligated to nominate such person, or the Sokolow Nominated Directors to serve
as members of the Company's board of directors, and, as long as Sokolow owns
more than 150,000 shares of the Common Stock, Sokolow shall have the right to
designate a Replacement Director to replace a Sokolow Nominated Director and,
assuming the Replacement Director is reasonably satisfactory to the other
Directors, all of the other Directors shall vote to nominate the Replacement
Director to the Company's board of directors.
 

--------------------------------------------------------------------------------


 
(b) In the event that the Company’s outstanding Common Stock is listed for
trading on AMEX or NASDAQ, the provisions of Section 1.2(a) shall be limited to
provide that:
 
(i) Goldwasser and Sokolow shall have the right to nominate persons to the
Company’s board of directors or nominating committee, if any, but the board or
nominating committee, if any, shall not be obligated to accept such nominees;
and
 
(ii) In addition to the rights set forth in Section 1.2(b)(i), provided that
Messrs. Goldwasser and Sokolow own sufficient voting shares of capital stock of
the Company to satisfy the voting rights requirements of the securities exchange
on which the Company’s securities are listed, they may mutually agree to
designate one person who shall serve on the Company’s board of directors as long
as such person is reasonably satisfactory to the Company’s board of directors or
nominating committee, if any.
 
(c) In the event of changes in all of the outstanding Common Stock by reason of
stock dividends, stock splits, recapitalizations, mergers, consolidations,
combinations, or exchanges of shares or other similar transactions, the number
of shares set forth in Section 1.2(a) hereof, shall automatically be
proportionately adjusted.
 
1.3 Election of Directors.


(a) Each of the Directors shall vote all of his Director Shares and take all
other necessary or desirable actions within his control (including, without
limitation, execution of written consents or resolutions in lieu of meetings),
from time to time and at all times in whatever manner shall be necessary, to
ensure that all of the persons nominated to be members of the Company's board of
directors pursuant to Section 1.2 hereof are elected as directors of the
Company; provided, however, that in the event that the Company’s outstanding
Common Stock is listed for trading on AMEX or NASDAQ, a Director’s obligation to
vote his Director Shares shall be limited to the election of the Goldwasser
Nominated Directors and the Sokolow Nominated Directors and any Replacement
Director of either group. If all of the Sokolow Nominated Directors are not
accepted by the Company’s board of directors or nominating committee, if any,
Sokolow shall not be obligated to vote for the Goldwasser Nominated Directors.
Similarly, if the Goldwasser Nominated Directors are not accepted by the
Company’s board of directors or nominating committee, if any, Goldwasser and
Dewey shall not be obligated to vote for the Sokolow Nominated Directors.
 
- 2 -

--------------------------------------------------------------------------------


 
(b) The Directors will be present, in person or by proxy, at all meetings of the
stockholders of the Company at which directors are elected so that all Director
Shares may be counted for the purpose of determining the presence of a quorum at
meetings and voted as required herein.


1.4 Legend.
 
(a) Concurrently with the execution of this Agreement, there shall be imprinted
or otherwise placed, on certificates representing the Director Shares owned or
hereinafter acquired the following restrictive legend (the "Legend"):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING
OF THE SHARES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH
SHARES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS
OF SUCH VOTING AGREEMENT. A COPY OF SUCH VOTING AGREEMENT WILL BE FURNISHED TO
THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”
 
(b) Except as provided in Section 1.4 (c) hereof, the Company agrees that,
during the term of this Agreement, it will not remove, and will not permit to be
removed (upon registration of transfer, reissuance of otherwise), the Legend
from any such certificate and will place or cause to be placed the Legend on any
new certificate issued to represent Director Shares theretofore represented by a
certificate carrying the Legend.
 
(c) The Company shall instruct the transfer agent to remove the Legend in the
case of a bona fide sale or transfer which does not represent a Negotiated Sale,
as such term is defined in Section 1.5 hereof.
 
1.5 Successors. The provisions of this Agreement shall be binding upon the
successors in interest to any of the Director Shares in a private sale or
transfer or in a privately negotiated public block sale or transfer
(collectively, a “Negotiated Sale”). In the case of a Negotiated Sale, the
Company shall not permit the transfer of any of the Director Shares on its books
or issue a new certificate representing any of the Director Shares unless and
until the person to whom such security is to be transferred shall have executed
a written agreement, substantially in the form of this Agreement, pursuant to
which such person becomes a party to this Agreement and agrees to be bound by
all the provisions hereof as if such person were a Director.
 
- 3 -

--------------------------------------------------------------------------------


 
1.6 Other Rights. Except as provided by this Agreement or any other agreement
entered into in connection with the Merger Agreement, each Director shall
exercise the full rights of a holder of capital stock of the Company with
respect to the Director Shares.
 
2.
Termination.

 
2.1 This Agreement shall continue in full force and effect from the date hereof
through the earliest of the following dates, on which date it shall terminate in
its entirety:
 
(a) the date of the closing of the Company’s merger into or consolidation with
any other corporation or other entity, or any other corporate reorganization, in
which the holders of the Company’s outstanding voting stock immediately prior to
such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the
corporation or other entity surviving such transaction, provided that this
Section 2.1(a) shall not apply to a merger effected exclusively for the purpose
of changing the domicile of the Company;
 
(b) the date as of which all the parties hereto terminate this Agreement by
written consent;
 
(c) the date that all of the Directors beneficially own less than one percent
(1%) of the Common Stock; or
 
(d) upon the fifth anniversary of this Agreement.
 
2.2 In the event that (i) Goldwasser shall cease to be employed with the
Company, then Sokolow’s obligation to vote for Goldwasser and the Goldwasser
Nominated Director shall terminate but Goldwasser’s obligation to vote for
Sokolow and the Sokolow Nominated Directors shall not be terminated and (ii)
Sokolow shall cease to be employed with the Company then Goldwasser’s obligation
to vote for Sokolow and the Sokolow Nominated Directors shall terminate but
Sokolow’s obligation to vote for Goldwasser and the Goldwasser Nominated
Directors shall not be terminated; provided further however, that nothing
contained in this Section 2.2 shall prohibit Goldwasser or Sokolow from voting
for the other or their nominated directors regardless of the employment status
of Goldwasser or Sokolow, as the case may be.
 
3.
Miscellaneous.

 
3.1 Director Ownership. Each Director represents and warrants to each other that
(a) such Director now owns the Director Shares set forth opposite his name on
Schedule I, free and clear of liens or encumbrances, and has not, prior to or on
the date of this Agreement, executed or delivered any proxy or entered into any
other voting agreement or similar arrangement other than one which has expired
or terminated prior to the date hereof, and (b) such Director has full power and
capacity to execute, deliver and perform this Agreement, which has been duly
executed and delivered by, and evidences the valid and binding obligation of,
such Director enforceable in accordance with its terms.
 
3.2 Director Further Action. If and whenever the Director Shares are sold, the
Directors or the personal representative of the Directors shall do all things
and execute and deliver all documents and make all transfers, and cause any
transferee of the Director Shares to do all things and execute and deliver all
documents, as may be necessary to consummate such sale consistent with this
Agreement.
 
- 4 -

--------------------------------------------------------------------------------


 
3.3 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives, or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.
 
3.4 Governing Law. This Agreement, and the rights of the parties hereto, shall
be governed by and construed in accordance with the laws of the State of
Delaware as such laws apply to agreements to be performed entirely within the
State of Delaware.
 
3.5 Amendment or Waiver. This Agreement may be amended (or provisions of this
Agreement waived) only by an instrument in writing signed by all of the parties
hereto. Any amendment or waiver so effected shall be binding upon the Company,
each of the parties hereto and any assignee of any such party.
 
3.6 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
3.7 Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, assigns,
administrators, executors and other legal representatives.
 
3.8 Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Director Shares by reason of any stock dividend, stock split, combination
of shares, reclassification or the like, such shares or securities shall be
deemed to be Director Shares for purposes of this Agreement.
 
3.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same agreement.
 
3.10 Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.
 
3.11 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
party to be notified at the address as set forth on the signature page hereof or
at such other address as such party may designate by ten (10) days advance
written notice to the other parties hereto.
 
- 5 -

--------------------------------------------------------------------------------


 
3.12 Entire Agreement. This Agreement and the Schedule attached hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof and no party shall be liable or
bound to any other in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.
 
3.13 Consent To the Exclusive Jurisdiction Of the Courts Of New York; Waiver of
Jury Trial; Arbitration.
 
(a) SUBJECT TO THE ARBITRATION PROVISONS OF SUBSECTION (e) BELOW, EACH OF THE
PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL,
STATE AND LOCAL COURTS LOCATED IN THE STATE OF NEW YORK, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN
AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING
TO ENFORCE ANY ARBITRAL DECISION OR AWARD.
 
(b) EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT,
ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE
FEDERAL, STATE AND LOCAL COURTS LOCATED IN THE STATE OF NEW YORK AND COVENANTS
THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET
FORTH IN THIS ARTICLE XIV OR TO CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR
JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.
 
(c) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 12(k).
 
(d) EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS
AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
- 6 -

--------------------------------------------------------------------------------


 
(e) Any controversy, dispute or claim arising out of or in connection with or
relating to this Agreement, or the breach, termination or validity hereof or any
transaction contemplated hereby (any such controversy, dispute or claim being
referred to as a “Dispute”) shall be finally settled by arbitration conducted
expeditiously in accordance with the Commercial Arbitration Rules then in force
(the “AAA Rules”) of the American Arbitration Association (the “AAA”). There
shall be a panel of three arbitrators who shall be appointed pursuant to AAA
procedure, in each case, within fifteen (15) business days of receipt of the
demand for arbitration by the respondent(s) in any such proceeding. Each of the
arbitrators shall be an attorney with no less than fifteen (15) years’
experience in the practice of business law (preferably with experience in the
acquisition and financing of businesses such as those engaged in by the Company
and the Subsidiaries at the time such dispute arises) who shall not have
performed any legal services for any of the parties or person controlled by any
of the parties for a period of 5 years prior to the date the demand for
arbitration is received by the respondent(s). The situs for an arbitration
pursuant to this Section shall be New York, New York. A final award shall be
rendered as soon as reasonably possible and, in any event, within ninety (90)
days of the appointment of the panel of arbitrators; provided, however, that if
the arbitrators determine by majority vote that fairness so requires, such
ninety (90) day period may be extended by no more than sixty (60) additional
days. The parties agree that the arbitrators shall have the right and power to
shorten the length of any notice periods or other time periods provided in the
AAA Rules and to implement Expedited Procedures under the AAA Rules in order to
ensure that the arbitration process is completed within the time frames provided
herein. The arbitration decision or award shall be reasoned and in writing.
Judgment on the decision or award rendered by the arbitrators may be entered and
specifically enforced in any court having jurisdiction thereof. Notwithstanding
the provisions of Section 12(d), any arbitration held pursuant to the provisions
of this Section shall be governed by the Federal Arbitration Act. All
arbitrations commenced pursuant to this Agreement while any other arbitration
hereunder shall be in progress shall be consolidated and heard by the initially
constituted panel of arbitrators.
 
3.14 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when two or more of the counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that each party
need not sign the same counterpart.
 
3.15 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

- 7 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the date first above written.


COMPANY:
 
National Holdings Corporation
   
By:
/S/ MARK GOLDWASSER
 
Mark Goldwasser, Chairman and CEO
   
DIRECTORS:
   
/S/ MARK GOLDWASSER
Mark Goldwasser
 
/S/ LEONARD SOKOLOW
Leonard Sokolow
 
/S/ CHRISTOPHER DEWEY
Christopher Dewey


- 8 -

--------------------------------------------------------------------------------




SCHEDULE I
 
LIST OF STOCKHOLDERS


Name
 
No. of Shares
 
1. Mark Goldwasser
   
932,473
 
2. Leonard Sokolow
   
823,622
 
3. Christopher C. Dewey
   
355,674
 

 
- 9 -

--------------------------------------------------------------------------------

